—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered July 26, 1991, convicting the defendant of assault in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by reversing the conviction of criminal possession of a weapon in the third degree, vacating the sentence imposed thereon, and dismissing that count of the indictment; as.so modified, the judgment is affirmed.
It is well settled that in order to have a valid accusatory instrument, the instrument must state all the material elements of the offense (see, People v Iannone, 45 NY2d 589; People v Shandler, 168 AD2d 648). Here, the indictment insofar as it related to the charge of criminal possession of a weapon in the third degree merely stated that the defendant "possessed a bat” without stating the other elements of the crime charged. Accordingly, we find, and the People properly conceded, that the conviction for that crime should be reversed and that count of the indictment should be dismissed.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Ritter, Pizzuto and Hart, JJ., concur.